DETAILED ACTION

Status of Application
Claims 1-21 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second buffer" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-11, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, U.S. Publication No. 2020/0143232 A1, in view of Gustafson et al (hereinafter Gustafson), “Beating Floating Point at its Own Game: Posit Arithmetic” (See IDS).
Referring to claims 1 and 12, taking claim 1 as exemplary, Ito discloses a method, comprising:
receiving, at a memory controller [fig. 5, memory access controller 44] couplable to acceleration circuitry [fig. 5, DNN Execution Machine 40] configured to perform arithmetic operations [paragraph 64, “The DNN processor 43 includes the DNN processor 43_1 for performing fixed-point arithmetic operation and the DNN processor 43_2 for performing floating-point arithmetic operation, as described above”], logical operations, or both on bit strings [paragraph 52, “a convolution arithmetic operation is 
receiving, at the memory controller, signaling indicative of performance of an operation to write a second bit string resident on the acceleration circuitry [paragraphs 80, 66-68, “the host processor 31 generates initial values of parameters such as weights and biases in the DNN”; paragraphs 69-70, The host machine 30 transmits the training programs for deep learning (for pre-training and training) (S31), transmits training data for one mini-batch (S32), and transmits the instruction for executing the training programs (S33), to the DNN execution machine 40. In response to these transmissions, the DNN execution machine 40 stores the training data and the training programs in the internal memory 45; the examiner notes that parameters such as weights and biases (in addition to training data) are generated at the host and stored in RAM 45 of element 40 and that the memory addresses/cells used to store the weights, that are separate from storing the training data, are equivalent to a second buffer];

performing, via the acceleration circuitry and according to the signaling received by the acceleration circuitry, the arithmetic operation [paragraphs 66-68, 70, instructs the DNN processor to execute the program in response to commands from the host machine; paragraph 52, “a convolution arithmetic operation is performed on pieces of input data, which are the pieces of training data included in one mini-batch input to the input layer INPUT, with edge weights or the like, so that a plurality of pieces of operation output data are output”; the convolution arithmetic operation operating on training data and weights (or the like)], the logical operation, or both; and
transmitting, to the memory controller, signaling indicative of a result of the arithmetic operation [fig. 5, paragraph 67, The internal memory 45 stores therein a program to be executed by the DNN processor, data to be processed, data of processing result; fig. 5 shows memory controller 44 between 43 and 45, hence the data processing result is transmitted from 43 -> 44 -> 45], the logical operation, or both.

However, Gustafson discloses the bit strings formatted in a universal number (unum) or posit format [Section 2.2. 8-bit Posits and Neural Network Training; 8-bit posits/bit strings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gustafson in the invention of Ito to implement the bit strings formatted in a universal number (unum) or posit format, in order to train neural networks with the potential of posits being 2- 4x faster [Gustafson, Section 2.2] with improvements in higher dynamic range, accuracy, simpler hardware, and simpler exception handling [Gustafson, p. 1, paragraph 1].
Referring to claim 2, the modified Ito discloses the method of claim 1, wherein the first bit string, the second bit string, or both is formatted in the unum or posit format [Gustafson, Section 2.2. 8-bit Posits and Neural Network Training; 8-bit posits/bit strings].
Referring to claim 5, the modified Ito discloses the method of claim 1, further comprising transmitting the signaling indicative of the result of the arithmetic operation, the logical operation, or both, from a third buffer resident on the acceleration circuitry, to the memory controller [Ito, fig. 5, paragraph 67, The internal memory 45 stores therein a program to be executed by the DNN processor, data to be processed, data of processing result; looking at fig. 5, the result of the convolution would be stored in RAM 45, the result being stored at memory addresses/cells that are separate from storing the training data and weights and that are equivalent to a third buffer].
Referring to claim 8, the modified Ito discloses the method of claim 1, further comprising transmitting, from a host couplable to the acceleration circuitry, the signaling indicative of the first bit string [Ito, fig. 5, RAM 45 equivalent to first buffer; paragraphs 66-68, 70, The control unit 42 stores the program and data transmitted from the host machine in the memory 45, and instructs the DNN processor to execute the program in response to commands from the host machine. The memory access controller 44 controls an access process to the memory 45 in response to an access request from the control unit 42; In response to these transmissions, the DNN execution machine 40 stores the training data in the internal memory 45], the second bit string [Ito, paragraphs 80, 66-68, “the host processor 31 generates initial values of parameters such as weights and biases in the DNN”; paragraphs 69-70, The host machine 30 transmits the training programs for deep learning (for pre-training and training) (S31), transmits training data for one mini-batch (S32), and transmits the instruction for executing the training programs (S33), to the DNN execution machine 40. In response to these transmissions, the DNN execution machine 40 stores the training data and the training programs in the internal memory 45; the examiner notes that parameters such as weights and biases (in addition to training data) are generated at the host and stored in RAM 45 of element 40].
Referring to claim 9, the modified Ito discloses the method of claim 8, further comprising transmitting the signaling indicative of the first bit string, the second bit string, or both from the host to the memory via a Peripheral Component Interconnect Express (PCIe) interface [Ito, paragraph 60, interface 32].
Referring to claim 10, the modified Ito discloses the method of claim 1, further comprising transmitting, from a host couplable to the acceleration circuitry, the signaling indicative of the arithmetic operation, the logical operation, or both to a memory couplable to the acceleration circuitry [Ito, fig. 5, RAM 45 equivalent to first buffer; paragraphs 66-68, 70, The control unit 42 stores the program and data transmitted from the host machine in the memory 45, and instructs the DNN processor to execute the program in response to commands from the host machine].
Referring to claim 11, the modified Ito discloses the method of claim 10, further comprising transmitting the signaling indicative of the arithmetic operation, the logical operation, or both from the host to the memory via a Peripheral Component Interconnect Express (PCIe) interface [Ito, fig. 5, paragraphs 66-68, 70, The control unit 42 stores the program and data transmitted from the host machine in the memory 45, and instructs the DNN processor to execute the program in response to commands from the host machine; Ito, paragraph 60, interface 32].
Referring to claim 13, the modified Ito discloses the method of claim 12, further comprising transmitting, from the processing circuitry, a result of the arithmetic operation, the logical operation, or both to a third buffer resident on the acceleration circuitry [Ito, fig. 5, paragraph 67, The internal memory 45 stores therein a program to be executed by the DNN processor, data to be processed, data of processing result; fig. 5 shows memory controller 44 between 43 and 45, hence the data processing result is transmitted from 43 -> 44 -> 45; the result being stored at memory addresses/cells that are separate from storing the training data and weights and that are equivalent to a third buffer].
Referring to claim 14, the modified Ito discloses the method of claim 12, further comprising;
transmitting, from a memory couplable to the acceleration circuitry, the signaling indicative of the first bit string [Ito, fig. 5, paragraph 66, The control unit 42 stores the program and data transmitted from the host machine in the memory 45, and instructs the DNN processor to execute the program in response to commands from the host machine. The memory access controller 44 controls an access process to the memory 45 in response to an access request from the control unit 42 or an access request from the DNN processor 43]; and
transmitting, from the memory couplable to the acceleration circuitry, the signaling indicative of the second bit string [Ito, fig. 5, paragraph 66, The control unit 42 stores the program and data transmitted from the host machine in the memory 45, and instructs the DNN processor to execute the program in response to commands from the host machine. The memory access controller 44 controls an access process to the memory 45 in response to an access request from the control unit 42 or an access request from the DNN processor 43; paragraphs 80, 66-68, “the host processor 31 generates initial values of parameters such as weights and biases in the DN].
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito,  in view of Gustafson, as applied to claim 1 above, and further in view of Jaiswal et al (hereinafter Jaiswal), “Universal Number Posit Arithmetic Generator on FPGA”.
Referring to claim 3, the modified Ito does not explicitly disclose the method of claim 1, further comprising, prior to performing the arithmetic operation, the logical 
However, Jaiswal discloses prior to performing the arithmetic operation, the logical operation, or both, formatting, via the acceleration circuitry, the first bit string, the second bit string, or both in the unum or posit format [pp. 1159-1160, Section II. A. Proposed Floating Point to Posit Converter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jaiswal in the invention of the modified Ito to implement prior to performing the arithmetic operation, the logical operation, or both, formatting, via the acceleration circuitry, the first bit string, the second bit string, or both in the unum or posit format, in order to provide better dynamic range and accuracy over the same bit field [Jaiswal, p. 1159, Section I. Introduction].
Referring to claim 4, the modified Ito discloses the method of claim 1, wherein formatting the first bit string, the second bit string, or both in the unum or posit format comprises converting, via the acceleration circuitry, the first bit string, the second bit string, or both from a floating point format to the unum or posit format [Jaiswal, pp. 1159-1160, Section II. A. Proposed Floating Point to Posit Converter].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito,  in view of Gustafson, as applied to claim 1 above, and further in view of Qin, U.S. Publication No. 2021/0201110 A1.
Referring to claim 6, the modified Ito discloses the method of claim 1, wherein the acceleration circuitry is implemented on a execution machine [Ito, fig. 5, element 40],
data to be processed, data of processing result; fig. 5 shows memory controller 44 between 43 and 45, hence the data to be processed is retrieved by 43 from 45 via memory controller 44], the second bit string, or both.
The modified Ito does not explicitly disclose a field programmable gate array (FPGA).
However, Qin discloses a field programmable gate array (FPGA) [paragraph 65, Specifically, FIG. 12 illustrates a neural network processing architecture 1200, which could be a processing unit of a host device, an accelerator unit for an artificial neural network, an FPGA or a variety of other devices and systems].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Qin in the invention of the modified Ito to implement a field programmable gate array (FPGA), in order to control . 
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito,  in view of Gustafson, as applied to claim 1 above, and further in view of Maaninen, U.S. Publication No. 2015/0199963 A1.
Referring to claim 7, the modified Ito does not explicitly disclose the method of claim 1, further comprising accessing, via the memory controller and according to the signaling received by the memory controller, a main memory external to the acceleration circuitry to retrieve the first bit string, the second bit string, or both.
However, Maaninen discloses accessing, via the memory controller and according to the signaling received by the memory controller, a main memory external to the acceleration circuitry to retrieve the first bit string, the second bit string, or both [fig. 4, paragraphs 48, 57 accessing external memory 24 (external to accelerator 312) to retrieve weight/bias terms; accessing input data from “separate buffer (input data 26)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maaninen in the invention of the modified Ito to implement accessing, via the memory controller and according to the signaling received by the memory controller, a main memory external to the acceleration circuitry to retrieve the first bit string, the second bit string, or both, in order to overcome the limited capability of CPUs used for neural network calculations and overcome long latency periods [Maaninen, paragraph 3].
Referring to claim 15, the modified Ito does not explicitly disclose the method of claim 12, further comprising:

transmitting, from a second memory component couplable to the acceleration circuitry, the signaling indicative of the second bit string, 
wherein the first memory component is distinct from the second memory component.
However, Maaninen discloses transmitting, from a first memory component couplable to the acceleration circuitry, the signaling indicative of the first bit string [fig. 4, paragraphs 48, 57; accessing input data from “separate buffer (input data 26)”]; and 
transmitting, from a second memory component couplable to the acceleration circuitry, the signaling indicative of the second bit string [fig. 4, paragraphs 48, 57 accessing external memory 24 (external to accelerator 312) to retrieve weight/bias terms]
wherein the first memory component is distinct from the second memory component [fig. 4, paragraphs 48, 57 external memory 24 distinct from “separate buffer (input data 26)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Maaninen in the invention of the modified Ito to implement transmitting, from a first memory component couplable to the acceleration circuitry, the signaling indicative of the first bit string; and transmitting, from a second memory component couplable to the acceleration circuitry, the signaling indicative of the second bit string, wherein the first memory component is distinct from the second memory component, in order to overcome the limited capability .
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, U.S. Publication No. 2020/0143232 A1, in view of Gustafson et al (hereinafter Gustafson), “Beating Floating Point at its Own Game: Posit Arithmetic” (See IDS), in view of Roohparvar et al (hereinafter Roohparvar), U.S. Publication No. 2010/0115344 A1.
Referring to claim 16, the modified Ito does not explicitly disclose the method of claim 12, further comprising parsing, at a processing device couplable to the acceleration circuitry, host-level instructions associated with the arithmetic operation, the logical operation, or both into machine-level instructions; and 
transmitting, to the processing circuitry, signaling indicative of the machine- level instructions.
However, Roohparvar discloses at a processing device couplable to the acceleration circuitry, host-level instructions associated with the arithmetic operation, the logical operation, or both into machine-level instructions [paragraphs 28, 37, An external (e.g. host) command 414 may be received and decoded by the command state machine 408 and is provided to the state machine 406 as a decoded state machine command 432. The command state machine 408 and the state machine 406 can be separate functional blocks or can be combined into a single state machine functional block; The state machine 406 then performs a read operation; “the embodiment is not limited to the commands discussed here”; the external host command equivalent to a 
transmitting, to the processing circuitry, signaling indicative of the machine- level instructions [paragraphs 28, 37, The state machine 406 then performs a read operation; “the embodiment is not limited to the commands discussed here”; the state machine read being transmitted which is indicative of the a machine-level instruction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Roohparvar in the invention of the modified Ito, to implement parsing, at a processing device couplable to the acceleration circuitry, host-level instructions associated with the arithmetic operation, the logical operation, or both into machine-level instructions; and transmitting, to the processing circuitry, signaling indicative of the machine- level instructions, in order to reduce or eliminate the array efficiency destroying characteristic of utilizing real estate consuming SRAM to store commands for use by the state machine [Roohparvar, paragraph 23].
Referring to claim 17, Ito discloses a system, comprising:
a host [fig. 5, host 30]; and 
a memory device [fig. 5, element 44] couplable to the host and configured to: 
receive, from the host, signaling indicative of host-level instructions to perform arithmetic operations [paragraph 64, “The DNN processor 43 includes the DNN processor 43_1 for performing fixed-point arithmetic operation and the DNN processor 43_2 for performing floating-point arithmetic operation, as described above”], logical operations, or both on bit strings [paragraph 52, “a 
Ito does not explicitly disclose the bit strings formatted in a universal number (unum) or posit format.
However, Gustafson discloses the bit strings formatted in a universal number (unum) or posit format [Section 2.2. 8-bit Posits and Neural Network Training; 8-bit posits/bit strings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gustafson in the invention of Ito to implement the bit strings formatted in a universal number (unum) or posit format, in order to train neural networks with the potential of posits being 2- 4x faster [Gustafson, Section 2.2] with improvements in higher dynamic range, accuracy, simpler hardware, and simpler exception handling [Gustafson, p. 1, paragraph 1].
The modified Ito discloses host-level instructions to perform the arithmetic operations [Ito, paragraphs 66-68, 70, instructs the DNN processor to execute the program in response to commands from the host machine; paragraph 52, “a convolution arithmetic operation is performed on pieces of input data, which are the pieces of training data included in one mini-batch input to the input layer 
performing, sub-operations using the signaling indicative of the bit strings [Ito, paragraphs 45, 52, sub-operations such as product-sum operations].
The modified Ito does not explicitly disclose parse the signaling indicative of host-level instructions to perform the arithmetic operations, the logical operations, or both into signaling indicative of machine-level instructions to perform sub-operations associated with the arithmetic operations, the logical operations, or both; and 
perform, according to the signaling indicative of the machine-level instructions, the sub-operations using the signaling indicative of the bit strings.
However, Roohparvar discloses parse the signaling indicative of host-level instructions to perform the arithmetic operations, the logical operations, or both into signaling indicative of machine-level instructions to perform sub-operations associated with the arithmetic operations, the logical operations, or both [paragraphs 28, 37, An external (e.g. host) command 414 may be received and decoded by the command state machine 408 and is provided to the state machine 406 as a decoded state machine command 432. The command state machine 408 and the state machine 406 can be separate functional blocks or can be combined into a single state machine functional block; The state machine 406 then performs a read operation; “the embodiment is not limited to the commands 
perform, according to the signaling indicative of the machine-level instructions, the sub-operations using the signaling indicative of the bit strings [paragraphs 28, 37, An external (e.g. host) command 414 may be received and decoded by the command state machine 408 and is provided to the state machine 406 as a decoded state machine command 432. The command state machine 408 and the state machine 406 can be separate functional blocks or can be combined into a single state machine functional block; The state machine 406 then performs a read operation; “the embodiment is not limited to the commands discussed here”; the external host command equivalent to a host-level instruction and the state machine read being equivalent to a machine-level instruction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Roohparvar in the invention of the modified Ito, to implement parse the signaling indicative of host-level instructions to perform the arithmetic operations, the logical operations, or both into signaling indicative of machine-level instructions to perform sub-operations associated with the arithmetic operations, the logical operations, or both; and perform, according to the signaling indicative of the machine-level instructions, the sub-operations using the signaling indicative of the bit strings, in order to reduce or eliminate the array efficiency destroying characteristic of utilizing real estate consuming SRAM to store commands for use by the state machine [Roohparvar, paragraph 23].
Referring to claim 18, the modified Ito discloses the system of claim 17, wherein the memory device is further configured to: 
determine whether the machine-level instructions have been executed [Roohparvar, paragraphs 28, 37, 50, “When the current read operation is complete”; “the embodiment is not limited to the commands discussed here”]; and 
responsive to determining that the machine-level instructions have been
executed, transmit, to the host, signaling indicative of performance of the arithmetic
operations, the logical operations, or both [Ito, fig. 5, paragraph 67, The internal memory 45 stores therein a program to be executed by the DNN processor, data to be processed, data of processing result; Ito, paragraphs 66-68, 70, The memory access controller 44 controls an access process to the memory 45 in response to an access request from the control unit 42; returning result to host by way of access request to control unit 42].
Referring to claim 19, the modified Ito discloses the system of claim 17, wherein the memory device is further configured to:
receive, at a first buffer, signaling indicative of a first bit string formatted in the unum or posit format [Ito, fig. 5, RAM 45 equivalent to first buffer; paragraphs 66-68, 70, The control unit 42 stores the program and data transmitted from the host machine in the memory 45, and instructs the DNN processor to execute the program in response to commands from the host machine. The memory access controller 44 controls an access process to the memory 45 in response to an access request from the control unit 42; In response to these transmissions, the DNN execution machine 40 stores the training 
receive, at a second buffer, signaling indicative of a second bit string formatted in the unum or posit format [Ito, paragraphs 80, 66-68, “the host processor 31 generates initial values of parameters such as weights and biases in the DNN”; paragraphs 69-70, The host machine 30 transmits the training programs for deep learning (for pre-training and training) (S31), transmits training data for one mini-batch (S32), and transmits the instruction for executing the training programs (S33), to the DNN execution machine 40. In response to these transmissions, the DNN execution machine 40 stores the training data and the training programs in the internal memory 45; the examiner notes that parameters such as weights and biases (in addition to training data) are generated at the host and stored in RAM 45 of element 40 and that the memory addresses/cells used to store the weights, that are separate from storing the training data, are equivalent to a second buffer; Gustafson, Section 2.2. 8-bit Posits and Neural Network Training; 8-bit posits/bit strings];
perform an arithmetic operation, a logical operation, or both using the first bit string and the second bit string [Ito, paragraphs 66-68, 70, instructs the DNN processor to execute the program in response to commands from the host machine; paragraph 52, “a convolution arithmetic operation is performed on pieces of input data, which are the pieces of training data included in one mini-batch input to the input layer INPUT, with edge weights or the like, so that a plurality of pieces of operation output data are output”; the convolution arithmetic operation operating on training data and weights (or the like)].

	Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the memory device comprises a plurality of computation circuits, wherein each computation circuit is configured to perform at least one of the sub-operations, in combination with other recited limitations in claim 20.
Claim 21 is objected to by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Farley Abad/Primary Examiner, Art Unit 2181